TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-06-00466-CR







Michael Lester Trubee, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 05-864-K368, HONORABLE DONALD LEONARD, JUDGE PRESIDING





M E M O R A N D U M   O P I N I O N



Following a trial, a jury found appellant Michael Lester Trubee guilty of the felony offense of possession of four grams or more but less than 200 grams of a controlled substance, to wit, methamphetamine, with intent to deliver.  
See 
Tex. Health & Safety Code Ann. § 481.112 (West 2003).

Appellant’s court-appointed attorney filed a brief concluding that the appeal is frivolous and without merit.  The brief meets the requirements of 
Anders v. California
, 386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be advanced.  
See also Penson v. Ohio
,
 
488 U.S. 75 (1988); 
High v. State
, 573 S.W.2d 807 (Tex. Crim. App. 1978); 
Currie v. State
, 516 S.W.2d 684 (Tex. Crim. App. 1974).  Appellant received a copy of counsel’s brief and was advised of his right to examine the appellate record and to file a pro se brief.  After requesting and receiving extensions of time to file his brief, appellant filed a pro se brief asserting several issues.
(footnote: 1)
		We have independently examined the record, counsel’s brief, and the pro se brief, and agree that the appeal is frivolous and without merit.  We find no reversible error in the record.  We find nothing in the record that might arguably support the appeal.  We are not to address the merits of each claim raised in an 
Anders
 brief or a pro se response when we have determined there are no arguable grounds for the review.  
See Bledsoe v. State
, 178 S.W.3d 824, 827-28 (Tex. Crim App. 2005).

The judgment of conviction is affirmed.





__________________________________________

Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Affirmed

Filed:
   December 5, 2007

Do Not Publish

FOOTNOTES
1:  The issues raised by appellant in his pro se brief are:  (1) the trial court engaged in judicial misconduct by failing to “allocute” before sentencing, failing to re-read to the jury the definition of reasonable doubt, and allowing the introduction of extraneous offenses despite appellant’s motion in limine, and (2) ineffective assistance of counsel.